 



Exhibit 10.1
[RemedyTemp, Inc. Letterhead]
September 26, 2005
[Executive Name]
[Address]
     Re: Amendment of Options
Dear [           ]:
RemedyTemp, Inc. (the “Company”) has determined that it is advisable to
accelerate the vesting of all of its outstanding and otherwise unvested stock
options issued to executives and employees with exercise prices that are at or
above $8.01 per share. Subject to the condition set forth below, this letter
confirms that your stock options that have been granted by the Company under its
1996 Stock Incentive Plan (amended and restated effective as of August 16, 1999)
and that are currently outstanding and otherwise unvested (the “Plan”) with
exercise prices at or above $8.01 per share (your “Outstanding Options”), are
fully vested.
This accelerated vesting of your Outstanding Options is conditioned, however, on
your agreement that you will not sell, transfer, assign, pledge, or otherwise
dispose of, alienate, or encumber, either voluntarily or involuntarily, any
shares that you acquire on exercise of the accelerated portion of your
Outstanding Options at any time before that portion of your Outstanding Options
would have vested under the terms of the Plan or grant (without giving effect to
this acceleration, but including any possible acceleration of vesting that would
otherwise occur following a change in control or other circumstances causing
accelerated vesting as set forth in the Plan, grant or any severance, employment
or other agreement between you and the Company covering your Outstanding Options
(each, an “Other Agreement”)). Except as provided below, any sale or transfer,
or purported sale or transfer, of any such shares or any interest therein prior
to that vesting date shall be null and void. This restriction on the transfer of
shares will not apply to any transfer that would have been permitted with
respect to the underlying option under the terms of the Plan; provided that any
permitted transferee will acquire the shares subject to the same transfer
restrictions.
If you decide to exercise the accelerated portion of your Outstanding Options
prior to the time that portion of your Outstanding Options would have otherwise
vested (including accelerated vesting set forth in the Plan, grant or Other
Agreement), the Company will issue shares only in certificate form evidencing
the shares you acquire on exercise with the following legend and such other
legends as may be required or appropriate under applicable law:
“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT

 



--------------------------------------------------------------------------------



 



ENTERED INTO BETWEEN THE REGISTERED OWNER AND REMEDYTEMP, INC. A COPY OF SUCH
AGREEMENT IS ON FILE WITH THE SECRETARY OF REMEDYTEMP, INC. ”
By executing this agreement, you and the Company agree that this agreement
amends, and supersedes any inconsistent provisions of, the grant or Other
Agreements evidencing your Outstanding Options.
Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this agreement where indicated below and returning the executed copy to
the Company, attention: Chris Lal, Director of Legal Affairs. You should return
the letter so that it is received by the Company no later than September 26,
2005.
Sincerely,
Christopher M. Lal
Director of Legal Affairs
Acknowledged and Agreed:
By:
[Executive Name]

 